DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 (and dependent claims 2-7 dependent thereon), last 2 lines, the limitation “the dielectric barrier layer sharing a planar surface with the first contact” is unclear.  It is not clear that whether the “sharing a planar surface” means the dielectric barrier layer forming an interface with the first contact or the dielectric barrier layer forming a coplanar surface with the first contact.
For the examination purpose, it is assumed that the “sharing a planar surface” means the dielectric barrier layer forming a coplanar surface with the first contact.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimayama et al (US 2008/0254631).
Regarding claim 1, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a first contact 304 extending away from a planar surface of a substrate 101, the first contact having straight sidewalls; a first dielectric layer 107 (labeled in Fig. 9H) surrounding a first portion of the first contact, the first dielectric layer 107 being separated from the planar surface; a second dielectric layer (108A, 109B) surrounding a second portion of the first contact, wherein the second dielectric layer (108A, 109B) has a larger porosity ([0140] and [0150]) than the first dielectric layer (i.e., SiC, [0115], zero%) and wherein the first dielectric layer 107 is located between the second dielectric layer and the substrate; and a dielectric barrier layer 201’ surrounding a third portion of the first contact, the dielectric barrier layer 201’ sharing a planar surface with the first contact.
Regarding claims 2, 4 and 7, Shimayama (Fig. 9L) further discloses: the straight sidewalls are perpendicular to a major surface of the substrate; the first dielectric layer 107 has a porosity (i.e., SiC, [0115], zero%) of less than about 5%; and the first contact comprises a conductive barrier layer 305, the conductive barrier layer 305 comprising titanium, titanium nitride, tantalum, or tantalum nitride ([0151]).
Regarding claim 8, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a substrate 101; and a contact structure 304 over the substrate, the contact 
Regarding claim 15, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a semiconductor substrate 101 with an active device layer (i.e., element regions, [0115]); a metallization layer 106 (labeled in Fig. 9I, [0115]) overlying the semiconductor substrate; a first layer 107 overlying the metallization layer; a contact isolation structure  overlying the first layer, the contact isolation structure comprising: a first dielectric layer 108A in physical contact with the first layer 107; a second dielectric layer 109B in physical contact with the first dielectric layer 108A, the second dielectric layer 109B (corresponding to 13B in Fig. 3F)  having a larger porosity than ([0043]) the first dielectric layer (corresponding to 12A in Fig. 3F and also see [0116]; a barrier layer 201’ in physical contact with the second dielectric layer, wherein each of the first dielectric layer, the second dielectric layer, and the barrier layer have a planar surface facing away from the semiconductor substrate; and a conductive contact 304 extending through the contact isolation structure and the first layer to make physical contact with the metallization layer 106, the conductive contact 304 having straight sidewalls.
.
Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (US 7,564,136).
Regarding claim 1, Yeh (Fig. 7) discloses a semiconductor device comprising: a first contact (330, 340) extending away from a planar surface of a substrate, the first contact having straight sidewalls; a first dielectric layer 126 surrounding a first portion of the first contact, the first dielectric layer 126 being separated from the planar surface; a second dielectric layer 128 surrounding a second portion of the first contact, wherein the second dielectric layer 128 has a larger porosity than (i.e., nanoporous silica, column 4, lines 29-30) the first dielectric layer 126 (i.e., SiC, no porous, column 4, lines 12-15)  and wherein the first dielectric layer 126 is located between the second dielectric layer 128 and the substrate; and a dielectric barrier layer 320 (column 4, lines 47-52) surrounding a third portion of the first contact, the dielectric barrier layer 320 sharing a planar surface with the first contact.
Regarding claims 2, 4 and 7, Yeh (Fig. 7) further discloses: the straight sidewalls are perpendicular to a major surface of the substrate; the first dielectric layer 126 has a porosity of less than about 5% (i.e., no porous, zero %); and the first contact comprises a conductive barrier layer 330, the conductive barrier layer 330 comprising titanium, titanium nitride, tantalum, or tantalum nitride (column 8, lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Lin et al (US 2007/0164279).
Shimayama does not disclose the straight sidewalls are tilted with respect to a major surface of the substrate as recited in claims 3 and 17.
However, Lin (Fig. 10H) teaches a semiconductor device comprising a contact structure comprising the straight sidewalls being tilted with respect to a major surface of the substrate.  Accordingly, it would have been obvious to modify the device of Shimayama by forming the straight sidewalls being tilted with respect to a major surface of the substrate because as is well known, such tilled sidewalls would improve the reflows of the metal contact filled therein.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Chen et al (US 2006/0205207).
Shimayama discloses the etch preventing first dielectric layer 107 comprising SiC ([0115]), but does not disclose the first dielectric layer 107 comprising undoped silicate glass (USG).
However, Chen (Fig. 2A) teaches a semiconductor device comprising an etch preventing dielectric layer 30 comprising undoped silicate glass ([0028]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to use either SiC or USG as a material for the . 
Claims 6, 9-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631).
Regarding claims 6, 9 and 10, Shimayama does not disclose the first dielectric material and the second dielectric material each having a porosity in a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as discussed above, Shimayama does disclose the second dielectric layer having a larger porosity than the first dielectric layer ([0043]) for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer ([0154]).  Therefore, it would have been obvious to form each of the first and second dielectric materials having a porosity in a range as claimed because the number of the porosity in the first and second dielectric layers can be optimized for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer.
Regarding claim 18, Shimayama does not disclose the barrier layer 201’ has a thickness of less than about 1 um.
However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the barrier layer of Shimayama with a thickness as claimed because it can be optimized during routine experimentation depending upon the dielectric material which is desired for the barrier layer.
Regarding claim 20, Shimayama does not disclose the second dielectric layer has a k value of between about 2.5 and 3.0.
However, Shimayama further discloses the known feature of using a low dielectric material having a k value of less than 3.0 for the dielectric layer ([0007]).  Accordingly, it would have been obvious to form the second dielectric layer having a low k value in a range as claimed in order to provide the known purpose of reducing the capacitance between the wiring layers ([0007]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Aoki et al (US 2013/0285253)
   Regarding claim 11, Shimayama does not disclose the first barrier layer is fusion bonded to a second barrier layer.
However, Aoki (Figs. 1 and 10) teaches a semiconductor device comprising a contact structure including a first barrier layer 500a is fusion bonded to a second barrier layer 500a ([0112]).  Accordingly, it would have been obvious to have the first barrier layer fusion bonded to a second barrier layer in order to provide a known chip stack structure which has a significant reducing the communication path length between on-chip components.  
Regarding claim 12, Aoki (Figs. 1 and 10) further teaches the first conductive material 700a is metal-to- metal bonded to a second conductive material 700b ([0112]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Shim (US 2007/0093048).
Shimayama discloses the first dielectric material 108A comprises a low dielectric constant material (i.e., porous), but does not disclose the first dielectric material comprises undoped silicate glass (USG).
However, Shim (Fig. 1E) teaches a semiconductor device comprising a contact structure including a dielectric layer 13 comprising a low dielectric constant material of undoped silicate glass (USG) ([0013]) for minimizing parasitic capacitance ([0014]).  Accordingly, it would have been obvious to use porous dielectric material or USG material as a material for the first dielectric layer of Shimayama because of their equivalence for their use in the semiconductor art as low dielectric constant materials and the selection of any of these known equivalents to be used as the first dielectric layer of Shimayama for minimizing parasitic capacitance would be within the level of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Rantala et al (US 2006/0058487).
Shimayama does not disclose the first barrier layer comprises a siloxane- based polymer.
However, Rantala teaches a polymer dielectric is a siloxane- based polymer which has superior properties over conventional dielectric layers ([0048]). Accordingly,
it would have been obvious to use a siloxane polymer as a dielectric material for the
first dielectric barrier layer of Shimayama because the siloxane dielectric polymer would
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Yeh et al (US 7,564,136).
Shimayama discloses the barrier layer 201’ comprises silicon dioxide ([0117]), but does not disclose the barrier layer comprises silicon oxynitride.
However, Yeh (Fig. 7) teaches a semiconductor device comprising a contact structure including a barrier layer 320 (i.e., pore sealing layer) comprising silicon oxynitride (column 6, lines 56-62). Accordingly, it would have been obvious to use silicon dioxide or silicon oxynitride as a material for the barrier layer of Shimayama because of their equivalence for their use in the semiconductor art as insulating materials and the selection of any of these known equivalents to be used as the barrier layer of Shimayama would be within the level of ordinary skill in the art.
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,257,399 in view of Aoki et al (US 2013/0285253). 

Regarding independent claim 8, claim 14 of U.S. Patent ‘399 claims a semiconductor device comprising: a substrate; and a contact structure over the substrate (column 9, lines 19-21), the contact structure comprising: a first layer comprising a first conductive material (column 9, line 12 and 19-21); a second layer comprising the first conductive material and a first dielectric material (column 9, lines 13-14 and 19-21); a third layer comprising the first conductive material and a second dielectric material (column 9, lines 15-16 and 19-21), the second dielectric material having a larger porosity than the first dielectric material (column 9, lines 16-18), and wherein the second layer is located between the first layer and the third layer; and a fourth layer comprising the first conductive material and a first barrier layer.
The U.S. Patent ‘399 does not claim the first conductive material is planar with the first barrier layer along a surface facing away from the substrate as recited in independent claims 1 and 8.

Regarding independent claim 15, claim 7 of U.S. Patent ‘399 claims a semiconductor device comprising: a semiconductor substrate with an active device layer(column 8, lines 38, “an integrated circuit structure”); a metallization layer overlying the semiconductor substrate (column 8, lines 42); a first layer overlying the metallization layer (column 8, lines 43-44); a contact isolation structure overlying the first layer, the contact isolation structure comprising: a first dielectric layer in physical contact with the first layer (column 8, lines 45-46); a second dielectric layer in physical contact with the first dielectric layer (column 8, lines 47-48), the second dielectric layer having a larger porosity than the first dielectric layer (column 8, lines 47-49); a barrier layer in physical contact with the second dielectric layer (column 8, lines 50-51), wherein each of the first dielectric layer, the second dielectric layer, and the barrier layer have a planar surface facing away from the semiconductor substrate; and a conductive contact extending through the contact isolation structure and the first layer to make physical contact with the metallization layer (column 8, lines 52-53). 
 The U.S. Patent ‘399 does not claim the conductive contact having straight sidewalls as recited in claim 15.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding dependent claims 2-7, 9-14 and 16-20, dependent claims 2-6, 8-13 and 15-19 of U.S. Patent ‘399 claiming the common subject matters as claimed 2-7, 9-14 and 16-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHAT X CAO/           Primary Examiner, Art Unit 2817